Citation Nr: 0118247	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-04 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of a proper initial rating effective prior to 
February 22, 1999 and as of June 1, 1999 for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran served on active duty 
from April 1993 to September 1993. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to February 22, 1999 and as of June 1, 1999, the 
veteran's PTSD symptomatology more nearly approximates a 
disability characterized by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.

3.  Prior to February 22, 1999 and as of June 1, 1999, the 
veteran's PTSD has not been characterized by symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The initial rating assigned for the veteran's PTSD effective 
prior to February 22, 1999 and as of June 1, 1999 is not 
appropriate, and the criteria for a 70 percent disability 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2000); Fenderson v. West, 12 Vet. 
App. 119 (1999); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, in a November 1998 rating decision, the veteran 
was granted service connection and a 10 percent disability 
evaluation for PTSD under Diagnostic Code 9411 effective July 
1998.  Subsequently, in a January 1999 rating decision, the 
veteran's award was recharacterized to a 30 percent 
disability for PTSD/Generalized anxiety disorder under 
Diagnostic Codes 9411 and 9400.  And, in a June 1999 rating 
decision, she was assigned a temporary total evaluation under 
38 C.F.R. § 4.29 from February 22, 1999 to May 31, 1999.  At 
present, the veteran contends in substance that the severity 
of her PTSD is greater than reflected by the initial 30 
percent rating.  In such a case, the VA has a duty to assist 
her in developing facts which are pertinent to the claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which applies to all pending 
claims for VA benefits, and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his/her 
representative of any information and evidence necessary to 
substantiate and complete a valid claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his/her claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate her claim for an increased initial 
rating.  The Board concludes that discussions as contained in 
the initial rating decision and in the statement of the case, 
as well as by correspondence to the veteran, have provided 
her with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate her 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  As such, the Board concludes that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is necessary.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements made by the veteran in correspondence and 
during the May 2001 video conference hearing in support of 
her claim.  Thus, as all reasonable efforts have been made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim for an increased initial rating, no further 
assistance to the veteran regarding the development of 
evidence is required.  See generally VCAA.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his/her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his/her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

With respect to the criteria utilized to rate the veteran's 
PTSD symptomatology, the Board notes that the schedular 
criteria incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under these criteria, a 10 percent 
schedular evaluation for mental disorders, including PTSD, 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. See id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

With respect to the evidence of record, medical records from 
the West Palm Beach VA Medical Center (VAMC) dated from 1998 
to 1999, which also include vocational rehabilitation 
progress notes, describe the treatment the veteran has 
received over time for alcohol dependence and PTSD among 
other psychiatric symptomatology.  Specifically, September 
1998 notations indicate the veteran was diagnosed with PTSD 
and panic disorder secondary to rape in 1993 while in active 
service, and had had problems with binge drinking since then.  
In addition, the medical records reflect that the veteran was 
hospitalized in October 1998 and December 1998 for alcohol 
detoxification and was assigned global assessment of 
functioning (GAF) scores ranging from 35 to 45.  In this 
regard, GAF scores ranging from 31 to 40, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), equate 
to some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  And, GAF scores 
ranging from 41 to 50 equate to serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

In December 1998, the veteran underwent a VA examination 
which revealed she had major problems with depression, 
inability to work and sleep and substance abuse.  At that 
time, the veteran was alert and oriented, and was clean and 
adequately dressed and groomed.  Her speech was somewhat 
slow, but normal and coherent; and her thought process was 
logical and directed.  She did not show signs of psychosis, 
delusions, thought disorder, or suicidal/homicidal ideation, 
although she reported having visions of Christ and the Devil 
on the wall.  She noted she had gained 20 pounds over the 
prior two months, and had panic attacks and obsessive-type 
symptoms.  In addition, she indicated that she had intrusive 
thoughts/memories and nightmares several times a week, had 
symptoms of increased arousal, and felt nervous all the time.  
However, it was determined during the examination that the 
veteran did not meet the criteria for a diagnosis of PTSD 
since she denied problems with avoidance and numbness, and 
that her symptoms were more consistent with a diagnosis of 
alcohol dependence and generalized anxiety (with panic and 
obsessive-compulsive symptoms).  The veteran was assigned a 
GAF score of 35 and 45 for the prior year. 

The evidence also contains additional 1999 medical records 
from the Brecksville VAMC, the Wade Park VAMC and Betty 
Barnett, M.S.W., from the Women Veterans which further 
describe the treatment the veteran received for various 
psychiatric symptomatology including alcohol dependence, 
generalized anxiety and PTSD.  Furthermore, the veteran 
underwent a VA examination in December 1999 which revealed 
she had problems with sleep, irritability and outbursts of 
anger, concentration, hypervigilance, and exaggerated startle 
response.  She also had nightmares of the in-service rape 
four to five times a week, recurrent and distressing 
recollections of the trauma, feelings of detachment from 
others, and avoidance of activities/situations that arose 
recollections of the trauma.  The objective findings included 
diminished psychomotor activity, depressed mood, and distrust 
of people.  However, she was alert and neat in appearance, 
had appropriate affect, did not have hallucinations, had 
average intellectual functioning, and no impaired memory.  
The veteran's diagnosis was PTSD with depression and anxiety, 
and history of polysubstance dependence.  She was assigned a 
GAF score of 45, and was deemed to have severe impairment of 
her social and industrial adaptability.

In a March 2001 report from a Brecksville VAMC therapist, the 
veteran was noted to meet the criteria for PTSD, chronic and 
severe, secondary to rape during her active service.  The 
report further notes that, as of January 2001 testing, the 
veteran had recurrent and intrusive recollections and 
nightmares with physiologic reactivity, avoided associated 
thoughts and feelings, was unable to recall parts of the 
trauma, had diminished interest in significant activities, 
had feelings of detachment and estrangement, and had 
restricted affect (emotional numbing) and a sense of 
foreshortened future.  Additionally, the veteran had 
difficulty sleeping, irritability with outbursts of anger, 
difficulty concentrating, hypervigilance, aggravated startle 
response, and physiological reaction such as anxiety attacks 
and shutting down leading to dysthymia or major depressive 
disorder.  Furthermore, it was noted that the veteran's use 
of alcohol was a direct result of her military trauma as she 
used it after the rape in an attempt to deal with the pain 
and shame.

The March 2001 report further indicates that she presented 
evidence of suicide thoughts, helplessness and hopelessness 
most of the time, and had attempted suicide at least on one 
occasion.  She had difficulty maintaining any type of job 
stability due to her PTSD, and although she was enrolled at 
the University of Akron, she had difficulty focusing and 
concentrating because of her intrusive thoughts.  The 
veteran's Axis I diagnoses were PTSD, chronic and severe, 
alcohol dependence, and cocaine abuse in full remission.  
And, her Axis IV diagnoses were chronic mental disorder, 
unemployment, financial difficulty, family discord and 
minimal support system.  Her GAF score was 38.

Lastly, during the video conference hearing held in May 2001 
before the undersigned member of the Board, the veteran 
indicated that she currently sleeps two to three hours per 
night with nightmares, is unable to concentrate and focus, 
hears loud noises, and isolates herself and does not leave 
her apartment.  She also indicated that, prior to her 
service, she worked as an advertising sales executive for 10 
years and also held a position as vice-president director of 
sales of a weekly published newspaper; however, she is 
currently unable to engage in that type of work because of 
the stress involved and because she no longer has the level 
of expertise required.

Upon a review of the evidence, the Board finds that prior to 
February 22, 1999 and as of June 1, 1999, the veteran's PTSD 
has been characterized by depression, inability to work and 
sleep, substance abuse, somewhat slow speech, visions of 
Christ and the Devil, intrusive thoughts/memories, nightmares 
several times a week, symptoms of increased arousal and 
hypervigilance, irritability, outbursts of anger, problems 
with concentration, and exaggerated startle response.  
Additionally, the veteran's symptoms include feelings of 
detachment from others, avoidance of activities/situations 
that arise recollections of the trauma, diminished 
psychomotor activity, distrust of people, restricted affect 
(emotional numbing), a sense of foreshortened future, 
physiological reaction such as anxiety attacks and shutting 
down leading to dysthymia or major depressive disorder, and 
suicide thoughts, helplessness and hopelessness most of the 
time with at least one suicide attempt.

The Board notes that the veteran's alcohol use/dependence, 
although not service-connected, has had an impact on her 
psychiatric symptomatology.  The September 1998 notations 
from the West Palm Beach VAMC indicate she had problems with 
binge drinking since the rape in 1993.  And, the March 2001 
report from the Brecksville VAMC reveals that her use of 
alcohol was deemed to be directly related to her military 
trauma as she used it after the rape in an attempt to deal 
with the pain and shame.

Furthermore, with respect to the veteran's employability, 
during the May 2001 video conference hearing, the veteran 
reported that, prior to her service, she was an advertising 
sales executive for 10 years and also held a position as 
vice-president director of sales of a weekly published 
newspaper.  However, she is no longer able to engage in that 
type of work because of her PTSD, the stress involved in that 
line of work, and her current lack of expertise.  She also 
reports she has difficulty maintaining any type of job 
stability due to her PTSD and, although she is enrolled at 
the University of Akron, she has difficulty focusing and 
concentrating because of her intrusive thoughts.  

In this regard, the above described medical evidence tends to 
support the veteran's contentions regarding her difficulty in 
maintaining any type of job stability, as shown by the 
veteran's GAF scores.  Since 1998 to the present, the 
veteran's GAF scores have ranged from 35 to 45, which at the 
lowest levels equate to some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  And, at the 
highest levels equate to serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

As such, the Board finds that the veteran's PTSD 
symptomatology more nearly approximates the criteria for the 
assignment of a 70 percent schedular evaluation, under 
Diagnostic Code 9411, which contemplates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  Thus, the Board finds that the evidence 
supports the assignment of a 70 percent initial rating for 
the veteran's PTSD effective prior to February 22, 1999 and 
as of June 1, 1999.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000); Fenderson V. West, 12 Vet. App. 119 (1999).

Although the evidence shows the veteran has had some 
hallucinations (visions of God and the Devil), these have not 
been persistent.  As well, although it appears she attempted 
suicide on at least one occasion, the evidence simply does 
not show this behavior has been persistent.  Additionally, 
the evidence shows she has been alert, oriented, clean and 
adequately dressed and groomed at the time of her 
examinations.  To conclude, the Board finds that the 
veteran's PTSD symptomatology is not characterized by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Thus, the 
Board finds that the veteran does not meet the criteria for 
the assignment of increased initial rating for her PTSD, in 
excess of 70 percent, effective prior to February 22, 1999 
and as of June 1, 1999.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000); Fenderson V. West, 12 Vet. App. 119 (1999).

Lastly, the Board notes that the Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (2000), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted. Generally speaking, for a 
specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b) (2000).

The Board finds that the veteran's PTSD disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating. Although the veteran 
has been hospitalized over 15 times since 1998, such 
hospitalizations were related to alcohol detoxification and 
not to her PTSD.  At present, the veteran's alcohol 
dependence is neither a service-connected disability, nor is 
it under consideration at this time.  And, although it has 
been argued that her PTSD makes it more difficult for her to 
keep a job, the evidence simply does not show that such 
disability interferes with the veteran's employment to an 
extent greater than that which is contemplated by the 
assigned rating, as discussed above. And, as is apparent from 
the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance.











ORDER

The initial rating assigned for the veteran's PTSD effective 
prior to February 22, 1999 and as of June 1, 1999 is not 
appropriate, and a 70 percent disability evaluation is 
granted, subject to provisions governing the payment of 
monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

